DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or fairly suggest the steel material as recited. In particular, the closest prior art, Eguchi (US 2012/0186704), a steel material comprising a chemical composition containing, in mass%, 0.15-0.50% C, 0.1-1.0% Si, 0.3-1.0% Mn, 0.015% or less P, 0.005% or less S, 0.01-0.1% Al, 0.1-1.7% Cr, 0.4-1.1% Mo, 0.03% or less Ti, 0.0005-0.003% B, 0.01% or less N, 0.01-0.12% V, 0.01-0.08% Nb, 0.001-0.005% Ca, 2.0% or less W, 1.0% or less Ni, 0.03-1.0% Cu, and a balance of Fe and unavoidable impurities (Abstract, [0014]-[0015], [0019]-[0021]), which overlaps with the instantly claimed chemical composition ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed. Note that the steel material of Eguchi does not require the presence of additional elements and thus reads on the transitional phrase “consisting of.” Eguchi teaches a balance of Fe and unavoidable impurities ([0014]), but is silent as to the amount of O. However, Eguchi does not teach that its steel material contains O, which reads on 0% O. Alternatively, as O is an impurity element, one of ordinary skill in the art would expect the O content of Eguchi, if any, to be present in impurity levels, which would meet or overlap with the instantly claimed range. Furthermore, note that the mere purity of a product, by itself, is insufficient to render the claimed product nonobvious over the prior art. See MPEP §2144.04 (VII). 
Eguchi teaches a yield strength of 758 MPa or more ([0002]) and a dislocation density of 6x1014m-2 or less ([0012]), which overlaps with the instantly claimed ranges. The chemical composition and dislocation density of Eguchi overlaps with the instantly claimed Formula (1). For instance, in the case where the C content is 0.50 mass% and the dislocation density is 3x1014m-2 the value of Fn1 is 4.19, which satisfies the instantly claimed range of 2.90 or more. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
However, Eguchi fails to disclose or fairly suggest the limitations of “wherein in the steel material, among precipitates having an equivalent circular diameter of not more than 80 nm, a numerical proportion of precipitates for which a ratio of a Mo content to a total content of alloying elements excluding carbon is not more than 50% is 15% or more”, “in a case where the yield strength is within a range of 655 to less than 758 MPa, the dislocation density ρ is less than 2.0x1014m-2 and Fn1 that is expressed by Formula (1) is less than 2.90”, “in case where the yield strength is within a range of 758 to less than 862 MPa, the dislocation density ρ is 3.0x1014 m-2 or less and Fn1 that is expressed by Formula (1) is 2.90 or more”, “in a case where the yield strength is within a range of 862 to less than 965 MPa, the dislocation density ρ is within a range of more than 3.0x1014 to 7.0x1014 m-2”, in a case where the yield strength is within a range of 965 to less than 1069 MPa, the dislocation density ρ I s within a range of more than 7.0x1014 to 15.0x1014 m-2”, and in a case where the yield strength is within a range of 1069 and 1172 MPa, the dislocation density ρ is within a range of more than 1.5x1015 to 3.5x1015 m-2”.
Although Eguchi teaches process of making its steel material ([0022], [0069]-[0078]) that is similar to that described in paragraphs [0165]-[0211] of the instant specification, the process of Eguchi notably lacks a low-temperature tempering process (i.e. first tempering) at 100-500°C, and only has a single tempering process which overlaps with the “second tempering” of the instant specification. As discussed in p. 9 of Applicant Arguments/Remarks filed 7/21/2022, all of the test steel materials in the instant specification made without the low-temperature tempering (i.e. first tempering) were unable to achieve the aforementioned limitations. Thus, one of ordinary skill in the art would not reasonably expect the steel material of Eguchi, which also lacks a low-temperature first tempering process, to have aforementioned limitations recited in claim 1.
Therefore, claim 1 is distinct over the teachings of the prior art. Claims 2-13 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734